Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered November 23, 1992, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence. By decision and order of this Court dated August 21, 1995, the judgment was reversed, on the law, the defendant’s speedy trial motion was granted, and the indictment was dismissed (see, People v Torres, 218 AD2d 757). The Court of Appeals reversed and remitted the matter to this Court for further proceedings, including consideration of the facts pursuant to CPL 470.25 (2) (d) and 470.40 (2) (b) (see, People v Torres, 88 NY2d 928).
Ordered that the judgment is affirmed.
The relevant facts are stated in our prior decision and order (see, People v Torres, 218 AD2d 757, supra) and shall not be restated herein except to note that the defendant provided law enforcement officials with two false addresses and continued to engage in illegal narcotics activities subsequent to his arrest and release on the instant matter. We conclude that the record *412supports the Supreme Court’s factual finding that the defendant attempted to avoid apprehension or prosecution, and that his motion to dismiss the indictment pursuant to CPL 30.30 was properly denied (see, CPL 30.30 [4] [c]).
We also conclude that the defendant was not denied the effective assistance of trial counsel (see, People v Rivera, 71 NY2d 705; People v Baldi, 54 NY2d 137; People v Marshall, 193 AD2d 818). Miller, J. P., Copertino, Pizzuto, Santucci and Florio, JJ., concur.